Name: Commission Regulation (EEC) No 1457/89 of 26 May 1989 correcting Regulation (EEC) No 671/89 fixing the estimated production of olive oil and the amount of the unit production aid that may be paid in advance for the 1988/89 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 5 . 89 Official Journal of the European Communities No L 144/27 COMMISSION REGULATION (EEC) No 1457/89 of 26 May 1989 correcting Regulation (EEC) No 671/89 fixing the estimated production of olive oil and the amount of the unit production aid that may be paid in advance for the 1988/89 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation - No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1225/89 (2), Having regard to Council Regulation (EEC) No 2261 /84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations (3), as last amended by Regulation (EEC) No 1226/89 (4), and in particular Article 17a ( 1 ) thereof, Whereas Commission Regulation (EEC) No 671 /89 (^ fixes the estimated production of olive oil for the 1988/89 marketing year ; whereas the figure given in the first indent of Article 1 thereof is inaccurate ; whereas it should be corrected and the correct figure as proposed to the Management Committee inserted ; whereas the Regulation should accordingly be corrected, HAS ADOPTED THIS REGULATION : Article 1 The first indent of Article 1 of Regulation (EEC) No 671 /89 is hereby replaced by the following : '  the estimated production shall be 1 120 000 tonnes'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 May 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 128 , 11 . 5 . 1989, p. 15 . (3) OJ No L 208, 3 . 8 . 1984, p. 3 . (4) OJ No L 128 , 11 . 5. 1989, p. 17 . 0 OJ No L 73, 17. 3 . 1989, p. 8 .